TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00184-CR
NO. 03-11-00185-CR


Donald Coor, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NOS. D-1-DC-10-300559 & D-1-DC-10-301264
HONORABLE KAREN SAGE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		In appellate cause number 03-11-00184-CR, appellant Donald Coor was
convicted of the offense of failure to comply with sex offender registration requirements.  In appellate
cause number 03-11-00185-CR, Coor was placed on deferred adjudication for the offense of injury to
an elderly individual.  In each cause, Coor has filed a pro se notice of appeal.  However, in each cause,
the district court has certified that this is a plea-bargain case and that the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2), (d).  Accordingly, we dismiss the appeals.

						____________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Dismissed
Filed:   August 26, 2011
Do Not Publish